 1 Joseph S. Messer (IL State Bar No. 6200036)
   jmesser@messerstrickler.com
 2 MESSER STRICKLER, LTD.
   225 W. Washington, Suite 575
 3
   Chicago, IL 60606
 4 (312) 334-3440 (Phone)
   (312) 334-3473 (Fax)
 5 Pro Hac Vice

 6 James Louis Kohl (State Bar No. 120808)

 7 jamesk.legal@gmail.com
   795 Folsom Street, First Floor
 8 San Francisco, California 94107
   (415) 848-2450 (Phone)
 9 (415) 848 2301 (Fax)

10 Attorneys for Plaintiffs DANIEL BRUNO,

11 individually and on behalf of others similarly
   situated
12
                                UNITED STATES DISTRICT COURT
13                            EASTERN DISTRICT OF CALIFORNIA
14
   DANIEL BRUNO, Individually and on behalf           Case No. 2:17-cv-00327-WBS-EFB
15 of others similarly situated,

16                 Plaintiff,                         JOINT STIPULATION OF DISMISSAL
                                                      WITHOUT PREJUDICE AS TO
17          v.                                        DEFENDANTS GENEVA FINANCIAL
                                                      SERVICES, INC., AND MARK HASSAN
18 EQUIFAX INFORMATION SERVICES,
                                                      AND [PROPOSED] ORDER
   LLC; GENEVA FINANCIAL SERVICES,
19 INC.; MARK HASSAN; GENEVA

20 MOTORS, INC. d/b/a GENEVA FINANCIAL
   SERVICES, ROBERT MCGINLEY,
21 KAMIES ELHOUTY, JOHN MCGINLEY,
   ANDY MITCHELL, and REBS SUPPLY,
22 INC. d/b/a REBS MARKETING, INC.,

23                 Defendants.
24          Pursuant to a settlement of the above-captioned class action and Federal Rule of Civil
25 Procedure 41(a)(1)(A), it is hereby stipulated by and between Plaintiff Daniel Bruno (“Plaintiff”)

26 and Defendants Geneva Financial Services, Inc., (“Geneva Financial”) and Mark Hassan (“Mr.
27
      JOINT STIPULATION OF DISMISSAL                                 CASE NO. 2:17-CV-00327-WBS-EFB
28    WITHOUT PREJUDICE AS TO
      DEFENDANTS GENEVA
      FINANCIAL SERVICES, INC., &
      MARK HASSAN ONLY
 1 Hassan”) that all claims for relief in the above-captioned action, as they pertain to Geneva

 2 Financial and Mr. Hassan only, be dismissed without prejudice. This Stipulation of Dismissal
   shall not affect Plaintiff’s claims against any party other than Geneva Financial and Mr. Hassan.
 3
   Plaintiff and Geneva Financial and Mr. Hassan shall bear their own costs, including attorneys’
 4
   fees, with respect to the claims dismissed hereby.
 5
   DATED: August 7, 2019
 6
                                                  By:      /s/ Joseph Messer
 7                                                        Joseph Messer (pro hac vice)
 8                                                        Messer Strickler, Ltd.
                                                          225 W. Washington St., Suite 575
 9                                                        Chicago, IL 60602
                                                          (312) 334-3442 (Phone)
10                                                        (312) 334-3473 (Fax)
                                                          jmesser@messerstrickler.com
11

12                                                      Attorneys for Plaintiffs DANIEL BRUNO,
                                                        Individually and behalf of all others
13                                                      similarly situated

14                                                      /s/ Neil C. Evans
                                                        Law Office of Neil C. Evans
15                                                      13351 D Riverside Drive
                                                        Suite 612
16
                                                        Sherman Oaks, CA 91423
17                                                      818-802-8333
                                                        213-406-1231 (fax)
18                                                      evanstnt@aol.com
19

20                                                      Attorney for Defendants Geneva
                                                        Financial Services, Inc.,
21                                                      & Mark Hassan
     IT IS SO ORDERED.
22
     Dated: August 7, 2019
23

24

25

26
27    JOINT STIPULATION OF DISMISSAL              2                 CASE NO. 2:17-CV-00327-WBS-EFB
      WITHOUT PREJUDICE AS TO
28    DEFENDANTS GENEVA
      FINANCIAL SERVICES, INC., &
      MARK HASSAN ONLY
